Citation Nr: 0609704	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service exposure 
to asbestos.  Specifically, the veteran states that he served 
as a shipfitter metalsmith while stationed aboard the USS 
Ranger, CVA61.  According to the veteran, he was exposed to 
asbestos while installing vents on a ventilation system.  The 
service records available for review corroborate that he was 
a sheet metal worker and aboard this vessel.

As to claims of service connection for asbestosis or other 
asbestos-related diseases, VA has issued a circular on 
asbestos-related diseases.  This circular, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 
3, 1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency period and 
exposure information.  See Ashford v. Brown, 10 Vet. App. 120 
(1997); McGinty v. Brown, 4 Vet. App. 428 (1993).  

In this case, the veteran reported at a November 2000 private 
examination that he had a 30-plus year history of working for 
the Brown Paper Company as a general laborer and a 
maintenance worker.  His job responsibilities included the 
hauling and handling of asbestos material.  He was diagnosed 
with asbestos related disease.  

The veteran contends that he failed to inform the examiner in 
November 2000 that he was also exposed to asbestos during his 
service in the Navy.  

In this case, while the RO, in the Statement Of the Case, 
referenced possible minimal exposure to asbestos during 
service in the Navy; it is unclear as to how the RO arrived 
at such conclusion.  The evidence of record does not reflect 
that the RO has requested records of exposure to asbestos in 
service to be forwarded to the Navy Medical Liaison Office 
for determination of exposure to asbestosis.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
for asbestosis, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  As these 
questions are potentially involved in the present appeal, 
proper notice must be given under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

As such, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should review the provisions 
of DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), as well as VA 
Adjudication Procedure Manual M21-1, Part 
III, para 5.13 and M21-1, Part VI, para. 
7.21 in order to determine if the 
veteran's claim for service connection 
for an asbestos- related disease has been 
properly developed.

3.  The AMC should contact the Navy and 
request records of exposure to asbestos 
for the veteran in his work as a sheet 
metal worker aboard the USS Ranger, CVA-
61.  Documents received should then be 
forwarded to the Navy Medical Liaison 
Office for determination of exposure to 
asbestos.

4.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a pulmonary 
examination to determine the nature and 
etiology of any asbestosis.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished, to include testing the 
appellant's sputum for evidence of 
asbestos fibers, high resolution x-rays 
and a computerized tomography scan if 
determined by the examiner to be 
necessary to obtain a fully informed 
diagnosis.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether the veteran has 
asbestosis, or any other asbestos related 
lung disorder, and, if so, whether it is 
related to his military service, 
including any in-service asbestos 
exposure (assuming for examination 
purposes any response obtained from the 
Navy Medical Liaison Office and/or the 
accuracy of the veteran's history).  The 
examiner should specifically comment upon 
the role of post-service exposure to 
asbestos and the impact, if any, of any 
inservice exposure.  

If no such disability is found, or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and explained, and a 
complete rationale for any opinion 
expressed should be included in the 
examination report. The report prepared 
should be typed.

5. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and an appropriate period of time should 
be allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

